Citation Nr: 1208249	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-15 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.

3. Entitlement to receipt of nonservice-connected death pension.

4. Entitlement to receipt of service-connected burial benefits. 


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1984. The Veteran died  in May 2008. The appellant is the Veteran's surviving spouse.        

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The Board will decide the claim for entitlement to DIC benefits under provisions of 38 U.S.C.A. § 1318. The remaining claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action on her part is required regarding these matters. 


FINDING OF FACT

The Veteran was not in receipt of service-connected disability compensation at the 100 percent level for 10 years or more consecutively prior to his death.


CONCLUSION OF LAW

The criteria for dependency and indemnity compensation under 38 U.S.C.A. § 1318 are not met. 38 U.S.C.A. §§ 1318, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.22, 3.102 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1).

However, the VCAA has been held not to apply in all instances, including whereas here, involving a claim that may be resolved entirely upon the law not the relevant factual background. There is no further case development which would be helpful in deciding the issue at hand. Where the outcome of a case is governed by applicable law, without need for further factual inquiry, the VCAA has been held inapplicable. See 38 U.S.C.A. § 5103A; Mason v. Principi, 16 Vet. App. 129, 132 (2002); DelaCruz v. Principi, 15 Vet. App. 143 (2002). See also VAOPGCPREC         2-2004 (2004) (holding that VCAA notice was not required where evidence     could not establish entitlement to the benefit claimed).

Under 38 U.S.C.A. § 1318, a surviving spouse may be entitled to dependency and indemnity compensation in the same manner as if the Veteran's death were service- connected, under certain specific conditions. VA shall pay DIC under 38 U.S.C.A.  § 1318 to the surviving spouse of a veteran who dies not as the result of his own willful misconduct, and who at the time of death was in receipt of or "entitled to receive" compensation for a service-connected disability rated totally disabling provided, in pertinent part, that the disability was continuously rated totally disabling for a period of at least 10 consecutive years immediately preceding death. The total rating may be either schedular or based upon unemployability.                      38 U.S.C.A. § 1318(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.22 (2011).

Pursuant to 38 C.F.R. § 3.22(b)(3) (2008), the term "entitled to receive" means that at the time of death, the Veteran had previously applied for compensation but            had not received total disability compensation due solely to clear and unmistakable error (CUE) in a VA decision concerning the issue of service connection, disability evaluation, or effective date.

In this case, the Veteran during his lifetime was not service-connected at a level equivalent to total disability at any point. He had been awarded service connection for lumbar strain with thoracic strain, evaluated at 60 percent; cervical strain, evaluated at 10 percent; and cystic formation at the right first carpometacarpal joint, evaluated at 0 percent. A claim for entitlement to a total disability rating based on individual unemployability (TDIU) had been denied.

It follows that the Veteran could not have been in receipt of a total disability rating for a period of at least 10 consecutive years immediately preceding death, based on either a 100 percent evaluation for a service-connected disability or disabilities, or an award of a TDIU. The criteria stated in 38 U.S.C.A. § 1318 for an award of DIC thus are not met.

The record does not further indicate that the appellant has raised a claim of CUE in a prior RO rating decision to establish that a denial of service connection for a claimed disability was in error. Moreover, to the extent that the Veteran may have had a basis for entitlement to service-connected compensation for a disability when retroactively considering the evidence in the claims file, this represents a theory of "hypothetical entitlement" which the U. S. Court of Appeals for the Federal Circuit (Federal Circuit) has held is no longer a valid theory of recovery in DIC claims. 
National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003). See also Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008) (the revised version of 38 C.F.R. § 3.22 does not have a retroactive effect and can be applied to claims for DIC benefits filed by survivors before the amendment took effect).

The appellant has not alleged any other applicable theory of entitlement to benefits under 38 U.S.C.A. § 1318 to include reopening of a claim based on newly received service records, or absence of receipt of total disability benefits due to non-waiver of concurrent retirement payments. See 38 C.F.R. § 3.22(b)(2)-(3).

Accordingly, the claim for entitlement to DIC benefits under 38 U.S.C.A. § 1318       is denied. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the claim should be denied because of the absence of legal merit or the lack of entitlement under the law).


ORDER

The claim for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is denied.








REMAND

The Board finds that upon comprehensive review of the claims file, still further evidentiary development is indicated. 

In order to establish service connection for the cause of the veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death. 38 U.S.C.A. § 1310 (West 2002 & Supp. 2011); 38 C.F.R. § 3.312(a) (2011). This determination will be made by exercising sound judgment, without recourse to speculation, after a careful analysis of all the facts and circumstances surrounding the death, including, particularly, autopsy reports. A service-connected disability will be considered the principal cause of death when the disability singly or jointly with some other condition was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b). A contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown there was a causal connection. 38 C.F.R.                  § 3.312(c). See, e.g, Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992) (addressing requirements for consideration of disabilities attributable to service as contributory, as well as direct cause of death in DIC claims).  

A death certificate indicates that the Veteran died in May 2008 from a cerebral infarct, due to or as a consequence of a thoracic aortic dissecting aneurysm. 

During his lifetime, the Veteran was awarded service-connected disability compensation for residuals, lumbar strain with degenerative disc disease and residuals of strain, thoracic (dorsal) spine, evaluated at 60 percent disabling; residual strain, cervical spine with painful motion and limited abduction of shoulders, evaluated at 10 percent; and cystic formation, dorsal aspect, right first carpometacarpal joint (major), evaluated as noncompensable (0 percent).                 (For a 10-year period from 1990 to 2000 service connection was in effect for a thoracic spine disability, but thereafter was incorporated into the existing grant of service connection for lumbar spine disability, as reflected above.)

The theory of recovery set forth by the appellant is that the Veteran's service-connected lumbar, dorsal and cervical spine conditions prevented him from getting sufficient physical exercise, which caused him to experience deteriorating cardiovascular health including hypertension, and in turn contributed to his             fatal stroke. 

The Board deems a physician's opinion necessary to inquire into whether the cause of the Veteran's death is related to service-connected disability, as this is fundamentally a medical determination. See Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991). Hence, a VA medical opinion will be so ordered.

As to the appellant's claim for nonservice-connected death pension, additional information is also necessary to supplement the record.                                                                                                                                                                                                    

Generally, nonservice-connected death pension is a VA benefit payable to the surviving spouse of a veteran who had the requisite wartime service, and whose annual income is less than the statutory maximum rate of death pension.                38 U.S.C.A. § 1541(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.23 (2011).

Under applicable criteria, payments of death pension benefits are made at a specified annual maximum rate, reduced on a dollar-for-dollar basis by annualized countable income. 38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23.                         In determining countable annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions. See 38 U.S.C.A.     § 1503(a). See also, 38 C.F.R. §§ 3.260, 3.262, 3.271(a). 

Social Security Administration (SSA) disability and survivor benefits are not excludable from countable income, but welfare benefits, such as Supplemental Security Income (SSI), are excludable from countable income for purposes of improved pension. See 38 C.F.R. § 3.272. VA Adjudication Procedure Manual (M21-MR), Part V.iii.1.I.58.b. (Sept. 27, 2011). 

Unreimbursed medical expenses, which were paid within the twelve month annualization period regardless of when incurred, are excluded from annual countable income to the extent that the amount paid exceeds five percent of the maximum annual rate payable. 38 C.F.R. § 3.262. Other exclusions from countable income for the purpose of determining entitlement to pension also include amounts paid for a veteran's just debts, expenses of last illness and burial, to the extent such burial expenses were not reimbursed by VA. 38 C.F.R. § 3.272. 

Based on the facts available to the Board, the appellant has self-reported having received SSA benefits in the amount of $1,263 monthly. The RO held this entire amount to constitute countable income. However, this was irrespective of the income exclusion for SSI. To this effect, an award of SSA disability benefits can be ruled out in this case, as never directly reported and as the appellant is over the age of 65. What remains to be established is whether the appellant's SSA award is based in whole or in part on her own SSI, or entirely upon survivor's benefits, the latter of which would be included as countable income. The Board's preliminary calculations of countable income (particularly in light of extensive reimbursable medical expenses) show that this is a determinative issue as to pension eligibility. Consequently, an informational request will be sent to the SSA.

While this matter is on remand, the Board also requests that the appellant complete an updated VA Form 21-0518-1, Improved Pension Eligibility Verification Report.  The Board reminds the appellant that the last form submitted contained a material discrepancy in that the appellant denied receipt of any wages or employment in the previous 12 months, but then reported a substantial amount of "gross wages from all employment" which is construed at this time as a miscommunication by the appellant (apparently what was listed was all income from SSA benefits and interest income). This nonetheless requires a correction for the claim to proceed.          

Meanwhile, the decision upon the remaining claims for entitlement to service-connected burial benefits must be deferred pending resolution of the claims the Board is presently remanding, as the matters are "inextricably intertwined." Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). See also Parker v. Brown, 7 Vet. App. 116 (1994).  

Accordingly, these claims are REMANDED for the following action:

1. The RO/AMC should arrange for a VA medical opinion from a cardiologist. The claims folder must be provided to and reviewed by the examiner in conjunction with the procurement of this medical opinion. The VA examiner is requested to provide an opinion as to whether it is at least as likely as not (            50 percent or greater probability) that a disability of service origin caused, or substantially and materially contributed to the Veteran's death. In offering this opinion, the examiner should consider   the theory of whether the Veteran's service-connected lumbar, dorsal and cervical spine pathology caused physical inactivity and hypertension, which in turn led to the onset of a stroke.
2. The RO/AMC should then contact the Social Security Administration and request a monthly accounting of all SSA benefits payments made to the appellant from     May 1, 2008 onwards, to specifically include information regarding the type of SSA benefits disbursed                       (i.e., whether this was an award of SSI benefits, in part or           in whole, or instead survivor's benefits).

3. Then provide the appellant with the opportunity to complete an additional VA Form 21-0518-1, Improved Pension Eligibility Verification Report. Request clarification in this regard as to the proper accounting of any "gross wages from all employment," and further clarification as to whether the appellant is presently involved in any form of gainful employment.  

4. The RO/AMC should then review the claims file.           If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,      11 Vet. App. 268 (1998).

5. Thereafter, the RO/AMC should readjudicate the claims on appeal based upon all additional evidence received. If the benefits sought on appeal are not granted, the appellant should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to              the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.           §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


